Citation Nr: 1045924	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-01 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder to 
include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, had active service from 
February 1981 to February 1985, from February 2003 to February 
2005, from January 2006 to March 2007, and from June 2007 to 
September 2007.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in January 2008 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In November 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.

Following the issuance of the supplemental statement of the case 
in December 2009, the Veteran submitted additional evidence in 
support of his claim and waived the right to have the evidence 
initially considered by the RO.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  









REMAND

On the claim of service connection for a psychiatric disorder to 
include posttraumatic stress disorder, in June 2009, the 
diagnosis by a VA psychiatrist was posttraumatic stress disorder.    

The Veteran's alleged stressors are casualty operations while 
deployed to Bagram, Airfield, Afghanistan, terrorist attacks at 
the base in Bagram, and terrorist attacks while on convoys to 
forward operating bases in Afghanistan. 

While on appeal in July 2010, VA amended 38 C.F.R. § 3.304(f).  
The amended regulation liberalizes the evidentiary standard for 
an in-service stressor, and as the RO has not adjudicated the 
claim under the liberalizing amendment, further procedural due 
process is necessary before the Board can review the claim.

VA records show that in addition to posttraumatic stress 
disorder, the Veteran has been treated for major depressive 
disorder since November 2009.  Multiple medical diagnoses that 
differ from the claimed condition, in this case, posttraumatic 
stress disorder, do not necessarily represent a separate claim, 
and what constitutes a claim cannot be limited by a lay Veteran's 
assertion of his condition in his application, but must be 
construed based on the reasonable expectations of the non-expert 
claimant and the evidence developed in processing the claim.  
Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  For this 
reason, the Board has framed the claim as service connection for 
a psychiatric disorder to include posttraumatic stress disorder.

Although VA has obtained service personnel records, the records 
appear incomplete as the records for the period of active duty 
while the Veteran was deployed to Afghanistan are not included.  
VA will make as many requests as are necessary to obtain relevant 
records from a Federal department or agency unless VA concludes 
that the records sought do not exist or that further efforts to 
obtain those records would be futile. 38 C.F.R. § 3.159(c)(2).  




Accordingly, the case is REMANDED for the following action:

1.  Request from the proper custodian the 
Veteran's service personnel records, 
including NCO Evaluation Reports, for the 
period of active duty from January 2006 to 
March 2007.  If the records do not exist 
or that further efforts to obtain those 
records would be futile, notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e). 

2.  Adjudicate the claim of service 
connection for posttraumatic stress 
disorder, applying the liberalizing 
amendment to 38 C.F.R. § 3.304(f)(3), to 
include a VA psychiatric examination to 
determine whether the Veteran has 
posttraumatic stress disorder due to any 
alleged in-service stressor.  

Also after proper VCAA notice and 
development under the duty to assist, 
adjudicate the claim of service connection 
for a psychiatric disorder other than 
posttraumatic stress disorder, namely, 
major depressive disorder.  

If any benefit sought remains denied, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


